Case 1:19-mj-O1069-RGV Document 2 Filed 12/11/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT A ALEp Ny
FOR THE NORTHERN DISTRICT OF GEORGIA Uso 2 V coup,
ATLANTA DIVISION , Der ' Yang,
by “Mes Nig / LOyg
UNITED STATES OF AMERICA Tey fae
Criminal Action No. Puy cy
Uv. ork

MARLON DOBBINS

1:19-M]J-1069

Government's Motion for Detention

The United States of America, by Byung J. Pak, United States Attorney, and

Samir Kaushal, Assistant United States Attorney for the Northern District of

Georgia, moves the Court, pursuant to 18 U.S.C. § 3143(a) and Fed. R. Crim. P.

32.1(a)(6), to detain the defendant in the custody of the U.S. Marshal pending a

final revocation hearing on violations related to the defendant's supervised

release. The Court should detain the defendant unless the defendant establishes

by clear and convincing evidence that he is not likely to flee or pose a danger to

the safety of any other person or to the community.

Dated: December 11, 2019.

Richard Russell Federal Building
75 Ted Turner Drive S.W., Suite 600
Atlanta, Georgia 30303-3309

Phone: (404) 581-6000

Respectfully submitted,

BYUNG J. PAK
United States Attorney

Corman inne

Samir Kaushal
Assistant United States Attorney
Ga. Bar. No. 935285
Case 1:19-mj-O1069-RGV Document 2 Filed 12/11/19 Page 2 of 2

+

Certificate of Service

The United States Attorney's Office served this document today by handing a

copy to defense counsel:
Vionnette Johnson

December 11, 2019

mer YO

SAMIR KAUSHAL

Assistant United States Attorney
